Tuck, J.,
delivered the opinion of this court.
This record shows that the appellant, was incorporated under the act of 1852, ch. 231, and is subject to the jurisdiction of the Grand Council of Improved Order of Eed Men; that the appellee became a member of the Tribe in October 1849, and so continued until July 1854, having paid his dues, when he was reported as sick and claimed benefits under a by-law, which the Tribe refused to allow; and that he was sick during the time for which he claimed the benefits. This was in substance the case made by the plaintiff below, on which state of facts he sought to recover his weekly allowance during his sickness.
The defendant below read in evidence portions of the general laws, for the government of the Tribe under the jurisdiction of the Grand Council. The first section of the 19th article provides, that members may receive benefits according to the by-laws, but should the sickness of the applicant be “supposed to have originated from immoral conduct or usages unbecoming an Improved Eed Man, it shall be withheld until decided by the Tribe.” Article 22nd provides for suspension or expulsion, as the Tribe may determine, in the cases specified, and also imposes finds in certain cases. The other regulations offered in evidence, relate to the course of proceedings for the trial of members, and authorize an appeal to the Grand *94Council, “whose decision shall be final.” The' defendant also proved, that proceedings were had upon certain charges made against the plaintiff, which resulted in his expulsion, and, on appeal to the Grand Council, thesentence was affirmed. The verdict and judgment were for the plaintiff, the court having refused the defendant’s prayers, to the effect that (he plaintiff was concluded by the' action of the Tribe and Grand Council.
The counsel having waived all objection to the frame of the prayers, and to the admissibility of the evidence, the only point before us relates to the jurisdiction of the court of Common Pleas, where the cause was tried.
Apart from the common law right .of private corporations to manage their own affairs, and to control their members by bylaws, the power is expressly given by the act of 1852, ch. 231, “subject however to the Constitution and laws of the United States and of the State, and to the instrument on which the corporation maybe established.” Angell & Ames on Corp., 323, 360. Grant on Corp., 77, (80 Law Lib.) We do not perceive that the regulations offered in evidence are repugnant to the proviso in the act, and, as the appellee, by becoming a member assented to be governed by the Tribe and Council, according to the regulations, it follows that he was bound by their application and construction in his own case. It is provided, that the Tribe shall determine matters of this kind, and the decision, on appeal, made final. These are privaté beneficial institutions operating on the members only, who for reasons of policy and convenience, affecting their welfare and perhaps their existence, adopt laws for their government, to be administered by themselves, to which every person who joins them assents. They require the surrender of no right that a man may not waive, and are obligatory bn him, only so long as he chooses to recognize their authority. In the present instance, the party appears to have been subjected to the general laws and by-laws according to the usual course, and if the tribunal of his own choice has decided against him he ought not to complain, It would very much impair the usefulness of such institutions, if they are to be harrassed by petty suits of this *95kiuil, and this, probably, was a controlling consideration in determining the manner of assessing benefits, and passing upon the conduct of members. The very point arose in Vandyke’s Case, 2 Whart., 309, where (Gibson Ch. J., delivering the apioion of the court,) it was held, that an action did not lie to recoves. the benefits, upon grounds that we deem altogether satisfactory.
Decided February 24th, 1859.)
This being merely a suit for the benefits, we confine ourselves to the point made by the first prayer. If the Tribe had awarded the benefits, and the proper officer had refused payment, the claim would have depended on other principles. We are of opinion, that the appellee was concluded by the decision of the Tribe and Grand Council, and that there was no jurisdiction in the court to render judgment contrary to their finding, upon the application of a member for the benefits of the association, and, accordingly, reverse the judgment without a procedendo.
Judgment reversed„